Opinion by
Judge Hardin:
The amended answer offered and rejected after the return of the cause from this court cannot, we think, be properly regarded as an original pleading or an appropriate and sufficient petition for reviewing or relitigating the questions involved by the decision of this court, and which by the mandate of this court, the circuit court was required to carry into effect.
The withdrawal by the appellee of the notes on Ogden under the order of the court, and which he might have been, but was not required by rule, to return or account for, would not alone have constituted a ground for enjoining or modifying the decision of the court, 'to be made in conformity to the opinion of this court, if appropriately set up for that purpose.
But whatever might be the right and remedy of the appellants in the event of the collection, or appropriation of those notes by the appellee, we are satisfied the amendment tendered was rightly rejected.
Therefore the judgment is affirmed.